Per Curiam :
The order denying a motion for a preference of this cause upon the calendar must be affirmed. The pleadings in the action are not in the record, nor is there anything from which we are able to determine that the plaintiff is entitled to the statutory preference claimed. That right cannot be inferred simply from the title of an action.
The order must be affirmed, with ten dollars costs and disbursements.
. Present—Van Brunt, P. J., Rumsey, Patterson, Ingraham and McLaughlin, JJ.
Order affirmed, with ten dollars costs and disbursements.